Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2019

                                     No. 04-18-00514-CR

                               Ramiro CASTILLO-RAMIREZ,
                                        Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. 16-CR-271
                     The Honorable Martin Chiuminatto, Judge Presiding


                                        ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on January 28, 2019. See TEX. R. APP. P. 38.6(a). Before the
extended due date, Appellant filed a second motion for a thirty-day extension of time to file the
brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on February 27, 2019.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court